              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION


ALEX KLEINERT,                             Case No. 2:19-cv-12773

                Petitioner,
                                        HON. TERRENCE G. BERG
v.

CONNIE HORTON,                                 JUDGMENT

                Respondent.


     In accordance with the Order entered on this date, it is

ADJUDGED that the petition for a writ of habeas corpus is DENIED

and the matter is DISMISSED WITH PREJUDICE.



     Dated at Detroit, Michigan: June 30, 2021

                                        KINIKIA ESSIX
                                        CLERK OF THE COURT

                                        /s/Terrence G. Berg____________
                                        Case Manager and Deputy Clerk

APPROVED:

/s/Terrence G. Berg__________________
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
